DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1 and 11, the previous prior art rejections directed to the claims are withdrawn. New prior art rejections are directed to the claims are set forth below.  These rejections were necessitated by these amendments. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-6, 8-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0147688 (Subramanian).
	In regards to Claims 1 and 11, Subramanian teaches a ceramic matrix composite with a ceramic matrix and a gradient layering of coating on ceramic fibers, wherein for a SiC-SiC 

	In regards to Claim 2, Subramanian teaches the turbine engine component of instant Claim 1 and the article of manufacture of instant Claim 11.  Subramanian teaches that the turbine blade 10 such as typically used in a gas turbine engine, wherein the turbine blade includes an 

	In regards to Claims 3 and 13, Subramanian teaches that the coated turbine blade preform is further densified via a slurry cast MI process, which is the same densification process as that as set forth in ¶40 of the specification.  One of ordinary skill in the art would further expect, given the densification of the preform, that a higher density of the theoretical density is preferred for improved mechanical properties.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Therefore, one of ordinary skill in the art would have found it obvious to have optimized, and thus increased, the density to a range of 90-100% of the theoretical density, as instantly claimed, of the preform of Subramanian.

	In regards to Claims 4, 8, 14, and 18, Subramanian teaches that the coated turbine blade preform is partially densified by introducing a carbon-containing slurry, as is known in the art, into the void areas between the fibers of the coated turbine blade preform (¶35) – corresponding to the plurality of densified plies including an interface layer (instant Claims 4 and 14), wherein the interface layer comprises at least one of a particulate, chopped fiber, a nanotube, or a slurry (instant Claims 8 and 18).



	In regards to Claim 6, Subramanian teaches that the general pattern will provide a thicker coating in the interior and a thinner coating in the exterior of the preform (¶25) – corresponding to the gradation of the composition defined between an aerodynamic surface and a core layer of the turbine component.

	In regards to Claim 10, Subramanian teaches that the final ceramic matrix composite blade that results from this process is a blade in which there is some bonding between the matrix and the fibers in the areas in which the interlaminar stresses are high such that the material acts monolithically in this region, which is desirable in the region of interlaminar stresses (¶23).  Subramanian further teaches that the coating of BN on the fibers may be monolithic BN (¶28), and that additionally, minimal transfer of stress can be obtained by allowing the SiC fiber to react with the SiC matrix, even to the point of forming a monolithic material by allowing a complete reaction (¶30) – corresponding to at least one of the plurality of densified plies comprising a monolithic composition.  

	In regards to Claim 12, Subramanian teaches that the coated turbine blade preform is partially densified by introducing a carbon-containing slurry, as is known in the art, into the void areas between the fibers of the coated turbine blade preform (¶35), wherein the turbine blade includes an airfoil portion 12 and a dovetail portion 14 (¶19).  Subramanian further teaches that the final step includes further densifying the turbine blade preform with at least silicon, and preferably boron doped silicon, through a slurry cast MI process, in which the silicon reacts with carbon to form a SiC matrix, the final part being a SiC/SiC CMC turbine blade with biased architecture – corresponding to at least one of the plurality of densified plies being densified to generate an airfoil curvature.

	In regards to Claim 16, Subramanian teaches that once the fiber tows have been coated, the fibers can be drawn through a solution of matrix to form a prepreg sheet or ply, wherein the .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0147688 (Subramanian) in view of online publication “The Effect of Fiber Volume Fraction in Hipercomp SiC-SiC Composites”, Daniel G. Dunn, A Thesis Submitted to the Faculty of Alfred University, September 2010, https://aura.alfred.edu/bitstream/handle/10829/7361/2010_dunn_phd_cer.pdf?sequence=1 (Dunn) and as evidenced by online publication “Composite Material”, Moses Dhilipkumar, Technical World, 6 July 2013, http://latesttechnology-world.blogspot.com/2013/07/composite-material.html (Dhilipkumar).
In regards to Claims 9 and 19, Subramanian teaches the turbine engine component of instant Claim 1 and the article of manufacture of instant Claim 11.  However, Subramanian is silent regarding the CMC comprising greater than 60 percent by volume of fiber.
In the same field of fiber-based prepeg SiC-SiC CMCs, Dunn teaches for MI SiC-SiC, which uses a boron nitride-based fiber coating that is the same as that of Subramanian, the UTS 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the teaching of Dunn that the UTS scales linearly with the fiber volume fraction of the CMC to maximize the fiber volume fraction of the CMC of Subramanian such that the UTS of the CMC is also maximized.  One skilled in the art would have been motivated by the desire and expectation of optimizing the UTS of the CMC of Subramanian, as taught by Dunn, in order to improve mechanical properties.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Given that Dunn teaches that an increase in the fiber volume fraction will lead to a corresponding increase in the UTS, one of ordinary skill in the art would have found it obvious to identify the fiber volume fraction as a cause effective variable in determining the UTS of a CMC, such that by optimizing the fiber volume fraction, the UTS would also be optimized.  Additionally, although Dunn does not explicitly teach that the fiber volume ratio may exceed 60%, Dhilipkumar teaches that typically, with a higher quality, more sophisticated and precise processes used in the aerospace industry, fiber volume fractions (FVFs) approaching 70% can be successfully obtained (4, Page 4) – which overlaps with the claimed range of the CMC comprising greater than 60 percent by volume of fiber.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or .

Claims 1, 3, 11, and 13, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0147688 (Subramanian) in view of United States Patent Application Publication No. US 2018/0370158 (Gallier).
	In regards to Claims 1 and 11, Subramanian teaches a ceramic matrix composite with a ceramic matrix and a gradient layering of coating on ceramic fibers, wherein for a SiC-SiC ceramic matrix composite, a BN coating is layered in a gradient fashion or in a step-wise fashion in different regions of the article comprising the ceramic (Abstract).  Subramanian discloses that a number of techniques have been used in the past to manufacture turbine engine components, such as turbine blades using ceramic matrix composites (¶5), and that the present invention provides a method of manufacturing a component or article, such as an article for use in a gas turbine engine, the component having tailored mechanical properties (¶11).  Subramanian teaches that the method of coating the fibers includes applying BN coatings using a chemical 
In the same field of CMC ply layups for composite material shaping, Gallier teaches ply layups and methods for forming composite components (Abstract), wherein plies are machined to minimize relative movement between the plies in the layup as well as relative movement between the layup and any other sub-assemblies (¶¶32-36) – corresponding to an interply feature comprising a machined feature (instant Claims 1 and 11).  Gallier also teaches that during the assembly process, the sub-assemblies containing the plies can be autoclaved, fired, and densified (¶41), wherein the porosity is infiltrated and eliminated by the silicon, wherein densification can be performed using any known densification technique (¶41).  One of ordinary skill in the art would have found it obvious to have reduced porosity and increased densification, as taught by Gallier, in order to improve mechanical properties and performance of the material, within a density range of 90-100% as claimed (instant Claims 3 and 13).  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
It would have been obvious to one of ordinary skill in the art to have used the ply preparation procedure of Gallier with the composite of Subramanian.   One skilled in the art .

	Claims 1-6, 8-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0147688 (Subramanian) in view of United States Patent Application Publication No. US 2002/0076541 (Jarmon).
In regards to Claims 1 and 11, Subramanian teaches a ceramic matrix composite with a ceramic matrix and a gradient layering of coating on ceramic fibers, wherein for a SiC-SiC ceramic matrix composite, a BN coating is layered in a gradient fashion or in a step-wise fashion in different regions of the article comprising the ceramic (Abstract).  Subramanian discloses that a number of techniques have been used in the past to manufacture turbine engine components, such as turbine blades using ceramic matrix composites (¶5), and that the present invention provides a method of manufacturing a component or article, such as an article for use in a gas turbine engine, the component having tailored mechanical properties (¶11).  Subramanian teaches that the method of coating the fibers includes applying BN coatings using a chemical vapor infiltration (CVI) process, forming a rigid coated turbine blade preform.  Subramanian further teaches that the fibers can be drawn through a solution of matrix to form a prepreg sheet or ply, where the prepreg plies are then cut and laid up so that the prepreg plies having a thin coating are located in the region of the layup having the highest interlaminar stresses, while the prepreg plies having the thickest coating are located in the region having the highest in-plane stresses (¶23).  Subramanian discloses that after the desired lay-up is achieved, the prepreg plies are consolidated to form a ceramic matrix composite by application of heat and pressure for a 
	In the same field of CMC articles utilizing plies, Jarmon teaches a ceramic matrix composite having cooling channels via decomposable inserts within a woven ceramic fiber preform (Abstract), wherein a common method for preventing the degradation of components at high temperatures is to flow cooling fluid through channels or passageways within the component (¶7), wherein the straight rods used to create channels may have a helical shape and inserted in corkscrew orientation, or inserted perpendicular to the planar surface (¶48) – corresponding to an interply feature of a cooling channel and/or void (instant Claims 1 and 11).
	It would have been obvious to one of ordinary skill in the art at the effective date of filing to have utilized the perpendicular cooling channels of Jarmon within the CMC article of Subramanian.  One of ordinary skill in the art would have been motivated by the desire and motivation of providing cooling to prevent the degradation of internal components at high temperatures via cooling fluids, as taught by Jarmon, within the article of Subramanian, in order to improve durability, mechanical properties, and functionality.

	In regards to Claim 2, Subramanian teaches the turbine engine component of instant Claim 1 and the article of manufacture of instant Claim 11.  Subramanian teaches that the turbine blade 10 such as typically used in a gas turbine engine, wherein the turbine blade includes an airfoil portion 12 and a dovetail portion 14 (¶19), wherein the airfoil portion 12 is extending between a first platform (dovetail portion 14) and a second platform (airfoil tip 16), wherein the airfoil, the first platform, and the second platform define the CMC structure (turbine blade 10).

In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Therefore, one of ordinary skill in the art would have found it obvious to have optimized, and thus increased, the density to a range of 90-100% of the theoretical density, as instantly claimed, of the preform of Subramanian.

	In regards to Claims 4, 8, 14, and 18, Subramanian teaches that the coated turbine blade preform is partially densified by introducing a carbon-containing slurry, as is known in the art, into the void areas between the fibers of the coated turbine blade preform (¶35) – corresponding to the plurality of densified plies including an interface layer (instant Claims 4 and 14), wherein the interface layer comprises at least one of a particulate, chopped fiber, a nanotube, or a slurry (instant Claims 8 and 18).

	In regards to Claims 5 and 15, Subramanian teaches that the fibers can be drawn through a solution of matrix to form a prepreg sheet or ply, where the prepreg plies are then cut and laid up so that the prepreg plies having a thin coating are located in the region of the layup having the highest interlaminar stresses, while the prepreg plies having the thickest coating are located in the region having the highest in-plane stresses (¶23), that the thermal gradients and mechanical 

	In regards to Claim 6, Subramanian teaches that the general pattern will provide a thicker coating in the interior and a thinner coating in the exterior of the preform (¶25) – corresponding to the gradation of the composition defined between an aerodynamic surface and a core layer of the turbine component.

	In regards to Claim 10, Subramanian teaches that the final ceramic matrix composite blade that results from this process is a blade in which there is some bonding between the matrix and the fibers in the areas in which the interlaminar stresses are high such that the material acts monolithically in this region, which is desirable in the region of interlaminar stresses (¶23).  

	In regards to Claim 12, Subramanian teaches that the coated turbine blade preform is partially densified by introducing a carbon-containing slurry, as is known in the art, into the void areas between the fibers of the coated turbine blade preform (¶35), wherein the turbine blade includes an airfoil portion 12 and a dovetail portion 14 (¶19).  Subramanian further teaches that the final step includes further densifying the turbine blade preform with at least silicon, and preferably boron doped silicon, through a slurry cast MI process, in which the silicon reacts with carbon to form a SiC matrix, the final part being a SiC/SiC CMC turbine blade with biased architecture – corresponding to at least one of the plurality of densified plies being densified to generate an airfoil curvature.

	In regards to Claim 16, Subramanian teaches that once the fiber tows have been coated, the fibers can be drawn through a solution of matrix to form a prepreg sheet or ply, wherein the prepreg plies are then cut and laid up so that the prepreg plies having a thin coating are located in the region of the layup having the highest interlaminar stresses, while the prepreg plies having the thickest coating are located in the region having the highest in-plane stresses (¶23).  Subramanian additionally teaches that after the desired lay-up is achieved, the prepreg plies are consolidated to form a ceramic matrix composite by application of heat and pressure for a 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 9,931,818 (Parolini) teaches a method for forming a CMC article, including forming a CMC precursor ply assembly, wherein forming the CMC precursor ply assembly includes laying up a plurality of CMC precursor plies and entraining a melt infiltration agent to form an entrained agent supply, and each of the plurality of CMC precursor plies includes a matrix precursor and a plurality of ceramic fiber (Abstract).

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues that in light of the new amendments directed to an interply feature comprising at least one of a cooling channel, a void, a machined feature, an additively manufactured feature, or parallel monofilament strands laid along an interlaminar face of a densified ply, Subramanian does not disclose the limitations as claimed in instant Claims 1 and 11 (Applicant’s Arguments, Pages 6-7).
In regards to Applicant’s argument, Examiner notes that as set forth in the rejection above, Subramanian teaches that the prepreg plies are then cut and laid up so that the prepreg plies having a thin coating are located in the region of the layup having the highest interlaminar stresses, while the prepreg plies having the thickest coating are located in the region having the 
Applicant has further not provided arguments directed towards the rejection of Claims 1 and 11 as unpatentable over Subramanian in view of Gallier set forth in the Final Rejection mailed on 10/16/2020, nor provides proper evidence on the record to teach that Subramanian does not teach an interply feature that is additively manufactured.  Examiner notes the new prior art rejection regarding Subramanian in view of Jarmon set forth above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784